Citation Nr: 0932964	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  07-02-110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In June 2009, the Veteran proffered testimony at a Central 
Office hearing before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript is associated with the claims 
folder and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service personnel records show that he served 
in Vietnam from July 1966 to May 1968 (attached to 11th 
Headquarters and Maintenance Air Group/Squadron (H&MS-11), 
MAG-11, 1st MAW) and from December 1968 to August 1969 
(attached to H&MS-17 MWSG-17 1st MAW FPO SFRAN), and he 
received the Vietnam Service Medal, the Vietnam Campaign 
Medal, the National Defense Service Medal and the Good 
Conduct Medal.  His Military Occupational Specialty was 
aviation operations clerk.

The Veteran contends that he was exposed to various in-
service stressors in Vietnam and as a result he now has PTSD.  
Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. § 
3.304(f) (2008).  

The evidence does not reflect that the Veteran personally 
participated in combat.  During his June 2009 Board hearing, 
he testified that a primary stressor for him was the 
occurrence of the crash of a cargo plane in July 1966 (his 
first month in-country) in Da Nang, Vietnam that killed the 
pilot, co-pilot and a number of passengers.  The Veteran 
reported that he had scheduled the pilot for the mission.  He 
also reported that he personally drove the pilots to the 
aircraft; he saw them get on the aircraft and start to taxi.  
He had been told by the pilot to return in about two hours, 
when the mission was over.  When he arrived back at the 
office, he learned that the plane had crashed.  He stated 
that he had to answer all kinds of phone calls and write-up 
exactly what he had done and what he had seen.  The Veteran 
has submitted a copy of the Aircraft Accident Report.  

In October and December 2004 statements the Veteran reported 
the following stressors that require further research:

*	he experienced rocket fire in Da Nang in November 
and December 1966;
*	he experienced rocket fire and gunfire during Tet 
(offensive) every year (1967-1969);
*	in 1967 he experienced rocket fire and gunfire that 
started at Monkey Mountain, and Hilo Base, and 
worked its way to Da Nang;
*	in the spring of 1967 rocket fire hit the MAG-11 
communications bunker, a man was killed and several 
others were injured - the Veteran reported that he 
did not know the man because he was in a different 
section of MAG-11.
*	in the summer and fall of 1967 the U.S. Naval 
Battleship New Jersey, that was located right on 
the coast, fired rounds overhead at targets 25 
miles inland -the Veteran stated that whenever they 
had time off they went to the beaches where you 
could see gunfire and big flames coming out of the 
cannons of the Battleship;
*	in late January or early February 1968, there was 
rocket fire in Da Nang, which hit a flare dump 
causing widespread fire, and small arms fire was 
returned; and
*	in May, June or July 1969 there were two Air Force 
F-4's that crashed on takeoff from Da Nang - one of 
them landed about 100 to 200 yards from the 
Veteran's office location - the Veteran stated that 
he did not see the crash, but saw the burning plane 
and presumably the pilot was inside.

The Veteran also reported two in-service stressors unrelated 
to service in Vietnam as follows:
*	in October 1968 at Camp Pendleton, while undergoing 
advance infantry training, a man found an 
unexploded ordnance, which exploded and killed the 
man and wounded several others;
*	in August 1969 the Veteran experienced two typhoons 
in Okinawa while en route to the United States, as 
a result he was on lock-down and could not go out 
of the barracks - food was brought in big piles.

Based on information above, the RO/AMC should ask appropriate 
authority to provide information to corroborate the Veteran's 
claimed in-service stressor.  

In a May 2005 VA clinic report, it was noted that the 
Veteran's presentation was consistent with PTSD and the 
social worker concluded with a diagnostic impression of PTSD.  
In January and May 2006 VA outpatient clinic notes, it was 
reported that the Veteran had combat and assessments included 
PTSD.  

While the evidence reflects impressions and assessments of 
PTSD, there is no diagnosis of PTSD based a verified 
stressor.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notification letter to 
the Veteran with regard to the issue of 
entitlement to service connection for PTSD 
to include a discussion of the criteria 
used to assign a rating, and an effective 
date, for PTSD should service connection 
for this disability be granted.  
Dingess/Hartman v. Nicholson,  19 Vet. 
App. 473 (2006).  

2.  Procure copies of records of any PTSD 
treatment that the Veteran may have 
received since October 2006 at VA 
facilities in Dayton and Lima, Ohio and 
associate them with the Veteran's claims 
folder.  

3.  A summary of the stressors should be 
sent to the Marine Corps Historical 
Center, Archives Section, Unit Diaries, 
Washington Navy Yard, and 1254 Charles 
Morris Street, S.E., Washington, DC, 
20734.  The Marine Corps should be 
requested to provide any information that 
might corroborate the Veteran's alleged 
stressors, including copies of any 
interviews conducted with the Veteran 
regarding the crash of C-117D aircraft in 
July 1966.  Based on information in the 
Veteran's statements regarding U.S. Naval 
Battleship New Jersey, the RO/AMC should 
ask the Navy Historical Center, 805 Kidder 
Breese Street, SE, Washington Navy Yard, 
DC, 20374-5060. to provide information to 
corroborate this claimed stressor.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, what was 
the nature of the specific stressor or 
stressors.  If the RO determines that the 
record establishes the existence of a 
stressor or stressors, the RO must specify 
what stressor or stressors in service it 
has determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

5.  The RO/AMC should arrange for the 
Veteran to be afforded an examination by a 
board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the diagnoses of 
all psychiatric disorders that are 
present.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of PTSD 
is made, the examiners should specify (1) 
whether each alleged stressor found to be 
established by the record by the RO/AMC 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record by the 
RO/AMC and found to be sufficient to 
produce PTSD by the examiners.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological testing 
and evaluation, such as the Minnesota 
Multiphasic Personality Inventory, and the 
Mississippi Scale for Combat-Related PTSD, 
should be accomplished.  The entire claims 
folder and a copy of this REMAND must be 
made available to the examiners prior to 
the examination.  

5.  The RO/AMC should re-adjudicate the 
issue of entitlement to service connection 
for PTSD.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal.  The 
Veteran and his representative should be 
afforded an appropriate amount of time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veteran s Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




